Exhibit 10.8

 

DELAYED DRAW TERM NOTE

 

$5,000,000

 

December 30, 2011

 

FOR VALUE RECEIVED, the undersigned, GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation (the “Borrower”), hereby promises to pay to FIFTH THIRD
BANK (the “Lender”) at the principal office of Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent, in Cincinnati, Ohio, in immediately
available funds, the principal sum of Five Million and No/100 Dollars
($5,000,000) or, if less, the aggregate unpaid principal amount of the Delayed
Draw Term Loan made or maintained by the Lender to the Borrower pursuant to the
Credit Agreement, in installments in the amounts called for by Section 2.7 of
the Credit Agreement, together with interest on the principal amount of such
Delayed Draw Term Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.

 

This Delayed Draw Term Note (this “Note”) is one of the Notes referred to in the
Credit Agreement dated as of May 10, 2011 among the Borrower, Fifth Third Bank,
an Ohio banking corporation, as Administrative Agent and the Lenders party
thereto (as extended, renewed, amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and this Note and the holder hereof are entitled to all the benefits and
security provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof.  All defined terms used in
this Note, except terms otherwise defined herein, shall have the same meaning as
in the Credit Agreement.  This Note shall be governed by and construed in
accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered on the date first set forth above by the duly authorized
representative of the Borrower.

 

 

GRANITE CITY FOOD & BREWERY LTD.,
a Minnesota corporation

 

 

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

Name:

James G. Gilbertson

 

Title:

Chief Financial Officer

 

Delayed Draw Term Note

 

--------------------------------------------------------------------------------